Citation Nr: 0931599	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1970 and from May 1972 to May 1974.  He died in October 2005.  
The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the appellant's claim at this time would be 
premature.  On her June 2007 VA Form 9, the appellant 
requested a Board hearing in Washington, DC.  It appears the 
VA Form 9 was received at the RO in Louisville, Kentucky on 
July 10, 2007 and at the RO in Indianapolis, Indiana, on July 
30, 2007.  On these same dates, a statement from the 
appellant was received in which she requested a personal 
hearing at the RO in Louisville.  See VA Form 21-4138.  

In a February 2008 letter, the appellant was informed that a 
hearing had been scheduled at the Louisville RO for March 20, 
2008.  On the date of her scheduled hearing, appellant asked 
that her hearing request be withdrawn.  See VA Form 21-4138.  
This statement has several date stamps on it, reflecting 
receipt at the Louisville RO on March 20, 2008, April 23, 
2008 and July 3, 2008 and at the Indianapolis RO on August 1, 
2008.  The RO then issued a supplemental statement of the 
case.  

It appears that the Board sent the appellant a letter in May 
2009 informing her that a hearing had been scheduled for her 
in Washington, DC for August 4, 2009.  In a May 2009 VA Form 
21-4138 that was received at the Board in July 2009, the 
appellant requested a change of location for her upcoming 
hearing, and indicated that she would like to appear for a 
hearing at the RO in Louisville.  Therefore, to ensure full 
compliance with due process requirements, a remand is 
required to schedule the appellant for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at 
the Louisville, Kentucky RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


